CORRECTED NOTICE OF ALLOWABILITY (NOA)

Reason for Action
This action is issued to correct an error in the NOA mailed 08 March 2020.  The corrected Examiner’s Amendment below is intended to completely replace that portion of the Examiner’s Amendment that is directed to claims 8 & 15, as it appears in said NOA.  Examiner regrets the error.

CORRECTED EXAMINER’S AMENDMENT
A corrected examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The purpose of the amendment is to cure clear grammatical errors in certain claims.
The application has been amended as follows:

BEGINNING OF CORRECTED EXAMINER’S AMENDMENT

	In the Claims:
		Regarding claim 8, please amend line 6 as follows:
 sub-pixel units is provided with a second sub-pixel driving circuit; and

Regarding claim 15, please amend line 7 as follows:
 units is provided with a second sub-pixel driving circuit; and

END OF CORRECTED EXAMINER’S AMENDMENT
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURENCE J LEE/Primary Examiner, Art Unit 2624